Exhibit 10.2

 

 

 

 

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 2, 2012

among

CBEYOND COMMUNICATIONS, LLC,

as Borrower,

The Other Loan Parties Party Hereto

BANK OF AMERICA, N.A.,

as Administrative Agent, Lender and L/C Issuer

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page   ARTICLE I.    DEFINITIONS; ACCOUNTING TERMS AND AMENDMENT AND
RESTATEMENT   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     21   

1.03

  

Accounting Terms

     21   

1.04

  

Rounding

     22   

1.05

  

Times of Day

     22   

1.06

  

Letter of Credit Amounts

     22   

1.07

  

Other Terms

     22   

1.08

  

Assignments and Allocations; Amendment and Restatement

     22    ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

Committed Loans

     23   

2.02

  

Committed Borrowings, Conversions and Continuations of Committed Loans

     24   

2.03

  

Letters of Credit

     25   

2.04

  

Prepayments

     32   

2.05

  

Termination or Reduction of Commitments

     33   

2.06

  

Repayment of Loans

     34   

2.07

  

Interest

     34   

2.08

  

Fees

     35   

2.09

  

Computation of Interest and Fees

     35   

2.10

  

Evidence of Debt

     35   

2.11

  

Payments Generally; Agent’s Clawback

     36   

2.12

  

Sharing of Payments

     37   

2.13

  

Cash Collateral

     38   

2.14

  

Defaulting Lenders

     39    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

  

Taxes

     40   

3.02

  

Illegality

     44   

3.03

  

Inability to Determine Rates

     44   

3.04

  

Increased Costs

     45   

3.05

  

Compensation for Losses

     46   

3.06

  

Mitigation Obligations; Replacement of Lenders

     46   



--------------------------------------------------------------------------------

3.07

  

Survival

     46    ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  

Conditions of Amendment and Restatement

     47   

4.02

  

Conditions to all Credit Extensions

     48    ARTICLE V.    REPRESENTATIONS AND WARRANTIES   

5.01

  

Existence, Qualification and Power; Compliance with Laws

     49   

5.02

  

Authorization; No Contravention

     49   

5.03

  

Governmental Authorization; Other Consents

     49   

5.04

  

Binding Effect

     49   

5.05

  

Financial Statements; No Material Adverse Effect; No Internal Control Event

     49   

5.06

  

Litigation

     50   

5.07

  

No Default

     50   

5.08

  

Ownership of Property; Liens

     50   

5.09

  

Environmental Compliance

     50   

5.10

  

Insurance

     50   

5.11

  

Taxes

     51   

5.12

  

ERISA Compliance

     51   

5.13

  

Subsidiaries

     51   

5.14

  

Margin Regulations; Use of Proceeds; Investment Company Act; Public Utility
Holding Company Act

     51   

5.15

  

Disclosure

     52   

5.16

  

Compliance with Laws

     52   

5.17

  

Intellectual Property; Licenses, Etc.; Operation of Business

     52   

5.18

  

Rights in Collateral; Priority of Liens

     52   

5.19

  

Leases

     52   

5.20

  

Debt

     52   

5.21

  

Solvent Financial Condition

     53   

5.22

  

Other Agreements

     53   

5.23

  

No Defaults on Outstanding Judgments or Orders

     53   

5.24

  

Labor Disputes; Acts of God

     53   

5.25

  

OFAC

     53    ARTICLE VI.    AFFIRMATIVE COVENANTS   

6.01

  

Financial Statements

     53   

6.02

  

Certificates; Other Information

     54   

6.03

  

Notices

     55   



--------------------------------------------------------------------------------

6.04

  

Payment of Obligations

     56   

6.05

  

Preservation of Existence, Etc.

     56   

6.06

  

Maintenance of Properties

     56   

6.07

  

Maintenance of Insurance

     56   

6.08

  

Compliance with Laws

     56   

6.09

  

Books and Records

     56   

6.10

  

Inspection Rights

     56   

6.11

  

Use of Proceeds

     56   

6.12

  

Financial Covenants

     57   

6.13

  

Additional Guarantors

     58   

6.14

  

Collateral Records

     58   

6.15

  

Security Interests

     58   

6.16

  

Security

     58   

6.17

  

ERISA Compliance

     58    ARTICLE VII.    NEGATIVE COVENANTS   

7.01

  

Liens

     59   

7.02

  

Investments

     60   

7.03

  

Indebtedness

     60   

7.04

  

Fundamental Changes

     61   

7.05

  

Dispositions

     61   

7.06

  

Restricted Payments

     62   

7.07

  

Change in Nature of Business

     63   

7.08

  

Transactions with Affiliates

     63   

7.09

  

Burdensome Agreements

     63   

7.10

  

Sale and Leaseback

     63   

7.11

  

Margin Securities

     63   

7.12

  

Partnerships or Joint Ventures

     63   

7.13

  

Business Locations; Name Change; Change in Fiscal Year

     63   

7.14

  

Tax Consolidation

     63   

7.15

  

Use of Proceeds

     63   

7.16

  

Sanctions

     64    ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES   

8.01

  

Events of Default

     64   

8.02

  

Remedies Upon Event of Default

     65   

8.03

  

Application of Funds

     66   



--------------------------------------------------------------------------------

ARTICLE IX.

AGENT

  

  

9.01

  

Appointment and Authority

     66   

9.02

  

Rights as a Lender

     67   

9.03

  

Exculpatory Provisions

     67   

9.04

  

Reliance by Agent

     68   

9.05

  

Delegation of Duties

     68   

9.06

  

Resignation of Agent

     68   

9.07

  

Non-Reliance on Agent and Other Lenders

     69   

9.08

  

No Other Duties, Etc.

     69   

9.09

  

Agent May File Proofs of Claim; Credit Bidding

     70   

9.10

  

Collateral and Guaranty Matters

     70    ARTICLE X.    MISCELLANEOUS   

10.01

  

Amendments, Etc.

     71   

10.02

  

Notices; Effectiveness; Electronic Communications

     72   

10.03

  

No Waiver; Cumulative Remedies

     73   

10.04

  

Expenses; Indemnity; Damage Waiver

     74   

10.05

  

Payments Set Aside

     75   

10.06

  

Successors and Assigns

     75   

10.07

  

Treatment of Certain Information; Confidentiality

     79   

10.08

  

Right of Setoff

     79   

10.09

  

Interest Rate Limitation

     80   

10.10

  

Counterparts; Integration; Effectiveness

     80   

10.11

  

Survival of Representations and Warranties

     80   

10.12

  

Severability

     80   

10.13

  

Governing Law; Jurisdiction; Etc.

     81   

10.14

  

Waiver of Right to Trial by Jury

     81   

10.15

  

USA PATRIOT Act Notice

     82   

10.16

  

Replacement of Lenders

     82   

10.17

  

Time of the Essence

     82   

10.18

  

Reproduction of Documents

     82   

10.19

  

Headings

     83   

10.20

  

No Advisory or Fiduciary Responsibility

     83   

10.21

  

Electronic Execution of Assignments and Certain Other Documents

     83   



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

  

Existing Letters of Credit

2.01

  

Commitments and Applicable Percentages

5.06

  

Litigation

5.09

  

Environmental Matters

5.13

  

Subsidiaries and Other Equity Investments

5.19

  

Leases

5.26

  

Labor Disputes; Acts of God

7.01

  

Existing Liens

7.03

  

Existing Indebtedness

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

  

A

  

Assignment and Assumption

B-1

  

Committed Loan Notice – Revolving Loans

B-2

  

Committed Loan Notice – Delayed Draw Term Loans

C

  

Compliance Certificate

D

  

Delayed Draw Term Note

E

  

Funding Indemnity Letter

F-1 to F-4

  

Forms of U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as of
May 2, 2012, among CBEYOND COMMUNICATIONS, LLC, a Delaware limited liability
company (“Borrower”), each of the other Loan Parties signatory hereto, each
lender from time to time party hereto (collectively, “Lenders” and individually,
a “Lender”), and BANK OF AMERICA, N.A., as Agent, Lender and L/C Issuer.

PRELIMINARY STATEMENTS

A. Borrower, the other Loan Parties party thereto, the lenders party thereto and
Bank of America, as administrative agent, entered into that certain Credit
Agreement, dated as of the Closing Date (as from time to time amended, modified,
supplemented, restated, or amended and restated the “Existing Credit
Agreement”), pursuant to which certain of such lenders agreed to make available
to Borrower a certain revolving credit facility, including a letter of credit
subfacility pursuant to the terms and conditions set forth in the Existing
Credit Agreement.

B. Borrower has requested that the Existing Credit Agreement be amended and
restated in order to, among other things, (a) provide for delayed draw term
loans and (b) make certain other amendments to the Existing Agreement
(collectively, the “Amendment and Restatement”).

C. The parties hereto are willing to amend and restate the Existing Credit
Agreement to provide for delayed draw term loans and to continue to make
revolving credit and letter of credit facilities available to Borrower, in each
case upon the terms and conditions set forth herein.

D. In consideration of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby covenant and agree as
follows:

ARTICLE I. DEFINITIONS; ACCOUNTING TERMS AND AMENDMENT AND RESTATEMENT

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the purchase or acquisition by any Person of (a) more than
fifty percent (50%) of the Equity Interests with ordinary voting power of
another Person or (b) all or any substantial portion of the assets of another
Person, whether or not involving a merger or consolidation with such Person.

“Adjusted EBITDA” means Net Income, less income or plus losses from discontinued
operations and extraordinary items, plus income taxes, asset and capitalization
taxes and franchise or similar taxes plus, interest expense, plus depreciation,
depletion, and amortization, plus non-cash stock-based compensation expenses
plus non-cash charges on losses (including, without limitation, any write offs
or write downs of loans of goodwill or amortization or write offs of deferred
financing costs); provided that non-cash charges on losses in excess of
$15,000,000 in the aggregate within any 12 month period shall be reasonably
acceptable to Agent and plus, to the extent deducted from Net Income in
determining Adjusted EBITDA: (i) to the extent not in excess of $5,000,000 in
the aggregate within any 12 month period, acquisition-related transaction costs
and expenses, (ii) gains or losses on asset dispositions and (iii) other
non-operating income or expenses.

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Amendment and Restatement” has the meaning specified in the recitals to this
Agreement.

“Applicable Percentage” means (a) in respect of the Delayed Draw Term Facility,
with respect to any Delayed Draw Term Lender at any time, the percentage
(carried out to the ninth decimal place) of the Delayed Draw Term Facility
represented by (i) at any time during the Availability Period in respect of such
Facility, such Delayed Draw Term Lender’s Delayed Draw Term Commitment at such
time and (ii) thereafter, the outstanding principal amount of such Delayed Draft
Term Lender’s Delayed Draw Term Loans, in each case, subject to adjustment as
provided in Section 2.14, and (b) in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.14. If the Commitments of all of the Lenders to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender in respect of the applicable Facility shall
be determined based on the Applicable Percentage of such Lender in respect of
such Facility most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, at any date, (a) with respect to Eurodollar Rate Loans
and Letters of Credit, a percentage per annum equal to 1.75%; (b) with respect
to Loans bearing interest determined by reference to the Base Rate, a percentage
per annum equal to 0.75%; and (c) with respect to borrowings under the Cash
Management Line of Credit, a percentage per annum equal to 1.75%.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Cash
Management Line of Credit, Bank of America.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by Agent, in substantially the
form of Exhibit A or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by Agent.

“Assignment of IRU (FiberLight)” means the Collateral Assignment of IRU
Documents relating to FiberLight, LLC, dated as of the Effective Date from
Borrower in favor of Agent, for its own benefit and the benefit of the Lenders.

“Assignment of IRU (Zayo)” means the Collateral Assignment of IRU Documents
relating to Zayo Group, LLC, dated as of the Effective Date from Borrower in
favor of Agent, for its own benefit and the benefit of the Lenders.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2011 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its Subsidiaries, including
the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(v).

“Autoborrow Service Agreement” means that certain Autoborrow Service Agreement
dated as of the date hereof by and between Borrower and Bank of America, as
amended, modified, restated or supplemented from time to time, which evidences
the Cash Management Line of Credit.

“Available Commitment” means, on any date of determination thereof, the
difference of (a) with respect to the Revolving Facility, (i) the Revolving
Commitments in effect on such date minus (ii) the aggregate principal amount of
all Revolving Loans and L/C Obligations outstanding under this Agreement and the
aggregate outstanding amount under the Cash Management Line of Credit on such
date and (b) with respect to the Delayed Draw Term Facility, (i) if during the
Availability Period for the Delayed Draw Term Facility, the Delayed Draw Term
Commitments in effect on such date minus the aggregate principal amount of all
Delayed Draw Term Loans outstanding under this Agreement on such date and
(ii) if after the Availability Period for the Delayed Draw Term Facility, $0.00.

“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Effective Date to the earliest of (i) the Maturity Date
for the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02 and (b) in respect of the Delayed Draw Term Facility, the period
from and including the Effective Date to the earliest of (i) November 2, 2013,
(ii) the date of termination of the Delayed Draw Term Commitments pursuant to
Section 2.05 (iii) the Maturity Date for the Delayed Draw Term Facility,
(iv) the date of termination of the Commitments of the Delayed Draw Term Lenders
to make Delayed Draw Term Loans pursuant to Section 8.02 and (v) the date the
amount of the Available Commitment for the Delayed Draw Term Facility is $0.00.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Revolving Loan or a Delayed Draw Term Loan that bears
interest based on the Base Rate.

 

3



--------------------------------------------------------------------------------

“BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each Business Day. The rate will be adjusted on each Business Day to
equal the British Bankers Association LIBOR Rate (“BBA LIBOR”) for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date. Agent will use the BBA LIBOR Rate as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
Agent from time to time) as determined at approximately 11:00 a.m. London time
two (2) London Banking Days prior to the date in question, as adjusted from time
to time in Agent’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by Agent.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease” means any lease of property which in accordance with GAAP would
be capitalized on the lessee’s balance sheet or for which the amount of the
asset or liability thereunder, if so capitalized, should be disclosed in a note
to such balance sheet.

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of Agent and
under the sole dominion and control of Agent, and otherwise established in a
manner satisfactory to Agent.

“Cash Collateralize” means to pledge and deposit in a Cash Collateral Account
with or deliver to Agent, for the benefit of Agent, the L/C Issuer and the
Revolving Lenders, as cash collateral for the L/C Obligations, Obligations, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuer shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Management Line of Credit” means a secured line of credit, by and between
Borrower and Bank of America having availability of not more than the lesser of
(a) Available Commitment and (b) $5,000,000.00 and to be used by Borrower for
cash management purposes, the obligations under which are evidenced by the
Autoborrow Service Agreement.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Change of Control” means (a) any Person or group of Persons (or Affiliates of
such Person or group of Persons) that becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of
1934, as amended) directly or indirectly, of a percentage of the voting
ownership interests of the Parent greater than thirty-five (35%) percent,
(b) the failure of Parent to own, beneficially and of record, or otherwise
exercise Control of, one hundred percent (100%) of Borrower, or (c) the failure
of Borrower to own, beneficially and of record, ninety-five percent (95%) of the
voting ownership interests, or otherwise exercise Control of, each of its
Subsidiaries.

“Closing Date” means February 8, 2006.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets and rights and interests in or to property
of Borrower and each of the other Loan Parties, whether real or personal,
tangible or intangible, in which a Lien is granted or purported to be granted
pursuant to the Collateral Documents.

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Agent in Collateral
securing all or part of the Obligations each in form and substance reasonably
satisfactory to Agent.

“Commitment” means a Delayed Draw Term Commitment or a Revolving Commitment, as
the context may require.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01(b).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit B-1 in the case of Revolving Loans
or B-2 in the case of Delayed Draw Term Loans, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Liabilities” means, as to any Person, any (i) guarantees of the
Indebtedness of such Person other than consolidated Subsidiaries of such Person,
or (ii) other contingent liabilities which, in accordance with GAAP, would be
required to be disclosed on such Person’s financial statements.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Committed Borrowing and
(b) a L/C Credit Extension.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Agent and Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, the L/C Issuer or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified Borrower,
Agent or the L/C Issuer in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Agent or Borrower, to confirm in
writing to Agent and Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above, and the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.14 (b)) as of
the date established therefor by Agent in a written notice of such
determination, which shall be delivered by Agent to Borrower, the L/C Issuer and
each other Lender promptly following such determination.

“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make Delayed Draw Term Loans to Borrower pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Delayed Draw Term Facility” means (a) at any time during the Availability
Period in respect of the Delayed Draw Term Facility, the sum of (i) the
aggregate amount of the Delayed Draw Term Commitments at such time and (ii) the
aggregate principal amount of the Delayed Draw Term Loans of all Delayed Draw
Term Lenders outstanding at such time and (b) at any time after the Availability
Period in respect of the Delayed Draw Term Facility, the aggregate principal
amount of the Delayed Draw Term Loans of all Delayed Draw Term Lenders
outstanding at such time.

 

6



--------------------------------------------------------------------------------

“Delayed Draw Term Lender” means (a) at any time during the Availability Period
in respect of the Delayed Draw Term Facility, any Lender that has a Delayed Draw
Term Commitment or that holds Delayed Draw Term Loans at such time and (b) at
any time after the Availability Period in respect of the Delayed Draw Term
Facility, any Lender that holds Delayed Draw Term Loans at such time.

“Delayed Draw Term Loan” has the meaning set forth in Section 2.01(a).

“Delayed Draw Term Note” means a promissory note made by Borrower in favor of a
Delayed Draw Term Lender evidencing Delayed Draw Term Loans made by such Delayed
Draw Term Lender, substantially in the form of Exhibit D.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

7



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate =

  

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

Where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Revolving Loan or a Delayed Draw Term Loan that
bears interest at a rate based on the “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net

 

8



--------------------------------------------------------------------------------

income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 10.16) or (ii) such Lender changes
its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(a).

“Facility” means the Delayed Draw Term Facility or the Revolving Facility, as
the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

“Fee Letter” means the letter agreement, dated as of the Effective Date, between
Borrower and Agent.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Forfeiture Law” means any state or federal law, rule or regulation under which
any property of a Person may be seized by a governmental agency or title thereto
forfeited by reason of such Person’s commission of a crime, including, without
limitation, The Controlled Substances Act, Motor Vehicle Theft Law Enforcement
Act of 1984, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.

 

9



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit E.

“Funded Debt” means, for Parent and its Subsidiaries on a consolidated basis,
all outstanding liabilities for borrowed money and other interest-bearing
liabilities, including current and long term liabilities.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis and subject to the terms of Section 1.03.

“GAAP Interest Expense” means, for any period, all interest expense of Parent
and its Subsidiaries on a consolidated basis during such period calculated in
accordance with GAAP.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term Guarantee shall
include any Guaranties executed and delivered by a Guarantor in connection with
the Obligations hereunder, in each case, in form and substance reasonably
satisfactory to Agent. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantor” means, collectively, (a) Parent; and (b) all present and future
subsidiaries of Borrower, that may hereafter guarantee payment or performance of
the whole or any part of the Obligations hereunder.

“Guaranty” means the Guaranty made by each Guarantor in favor of Agent for the
benefit of the Lenders, substantially in the form of attached to the Existing
Credit Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds one month, the respective dates that
fall on each monthly anniversary after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan the last
Business Day of each calendar month and the Maturity Date; and (c) as to any
borrowing under the Cash Management Line of Credit, as specified in the
Autoborrow Service Agreement and on the Maturity Date.

 

11



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by Borrower in its Committed Loan Notice
or such other period that is twelve months or less requested by Borrower and
consented to by all the Appropriate Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Parent’s or any of
its Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws, and which events, individually or in the
aggregate, could reasonably be expected to result in an adverse financial
reporting disparity or restatement, or damages, obligations, losses, costs,
expenses or other liabilities in an amount greater than $5,000,000.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing for a Revolving Loan.

 

12



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to Ten Million Dollars
($10,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Commitments.

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) Funded Debt on such date to (b) Adjusted EBITDA of the Parent and its
Subsidiaries on a consolidated basis for the most recently completed four
(4) fiscal quarter period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Delayed Draw Term Loan or a Revolving Loan or an extension of
credit to Borrower under the Cash Management Line of Credit.

“Loan Documents” means this Agreement, each Issuer Document, each Collateral
Document, the Guaranties, the Autoborrow Service Agreement, the Reaffirmation
Agreement, the Assignment of IRU (FiberLight), the Assignment of IRU (Zayo) and
any other agreement, instrument, and other document executed and delivered
pursuant hereto or thereto or otherwise evidencing the Loans or any other
Obligations.

 

13



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Person (other than Agent,
the L/C Issuer or any Lender) executing a Loan Document including, without
limitation, each Guarantor and each Person executing a Collateral Document.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) Parent
and its Subsidiaries taken as a whole, or (ii) Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of Agent
or any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Agreements” means any agreement to which any Loan Party is a party
(other than the Loan Documents) (a) pursuant to which the Loan Parties could
reasonably expect to (i) recognize aggregate annual future revenues in excess of
five percent (5%) of the aggregate annual revenues of the Loan Parties for the
preceding fiscal year, or (ii) incur aggregate annual future expenses in excess
of five percent (5%) of the aggregate annual revenues of the Loan Parties for
the preceding fiscal year, or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means (a) with respect to the Revolving Facility, February 22,
2016 and (b) with respect to the Delayed Draw Term Facility, May 2, 2017, in
each case, or such earlier date as payment of the remaining outstanding
principal amount of the Loans or of all remaining and outstanding Obligations
shall be due (whether by acceleration or otherwise).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.13(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 105% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by Agent and the
L/C Issuer in their sole discretion.

“Money Borrowed” as applied to Indebtedness, means: (i) Indebtedness for
borrowed money; (ii) Indebtedness, whether or not in any such case the same was
for borrowed money, (A) which is represented by notes payable or drafts accepted
that evidence extensions of credit, (B) which constitutes obligations evidenced
by bonds, debentures, notes or similar instruments, or (C) upon which interest
charges are customarily paid (other than accounts payable) or that was issued or
assumed as full or partial payment for property; (iii) Indebtedness that
constitutes a Capitalized Lease Obligation; (iv) Indebtedness under any
agreement or obligation to reimburse the issuer of any letter of credit for
Money Borrowed under clauses (i) through (iii) hereof for amounts paid by the
issuer on account of such letter of credit; and (v) Indebtedness under any
guaranty of obligations that would constitute Indebtedness for Money Borrowed
under clauses (i) through (iii) hereof.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
(5) plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Income” means, for any Person and its Subsidiaries on a consolidated basis,
for any period, net income determined in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(v).

“Note” means a Delayed Draw Term Note or a Revolving Note, as the context may
require.

“Obligations” means (a) all advances to, and Indebtedness, liabilities,
obligations (including obligations under any Swap Contract of any Loan Party to
which a Lender or its Affiliate is a party), covenants and duties of, any Loan
Party arising under any Loan Document or otherwise with respect to any Loan or
Letter of Credit and (b) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof pursuant
to any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, on any date, (i) with respect to Revolving Loans and
Delayed Draw Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans and Delayed Draw Term Loans, as the case may be, occurring on
such date; (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts; and (iii) with respect to
the Cash Management Line of Credit on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments under the Cash Management Line of Credit occurring on such date.

 

15



--------------------------------------------------------------------------------

“Parent” means Cbeyond, Inc., a Delaware corporation and the sole member of
Borrower.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions or obligations under ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions, each in form and substance reasonably satisfactory to Agent:

(a) the aggregate consideration (including Indebtedness assumed) of such
Acquisition, together with all other Acquisitions consummated after the
Effective Date, shall not exceed (i) $40,000,000 in any fiscal year, and
(ii) $100,000,000 during the remaining term of the Agreement;

(b) for all Acquisitions during any period:

(i) in the case of an Acquisition of Equity Interests, (A) the board of
directors (or other comparable governing body) of such other Person(s) shall
have approved the Acquisition, and (B) the aggregate Adjusted EBITDA of all such
other Person(s) acquired after the Effective Date shall not be less than
negative $5,000,000 for the trailing twelve-month period preceding the date of
each such Acquisition; and

(ii) (A) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, (B) the Parent
and its Subsidiaries shall be in compliance with the financial covenants
hereunder after giving effect to the Acquisition (and the assumption of any
Indebtedness in connection therewith) on a pro forma basis, and (C) at least
twenty (20) Business Days prior to the consummation of such Acquisition, a
Responsible Officer of the Parent shall provide a compliance certificate, in
form and substance satisfactory to Agent, affirming compliance with each of the
items set forth in clauses (A) through (C) hereof (as applicable).

“Permitted Investment” means any investment in the following:

(i) Property to be used in the ordinary course of business;

(ii) direct obligations of the United States of America, or any agency thereof
or obligations guaranteed by the United States of America, provided that such
obligations mature within one year from the date of acquisition thereof;

 

16



--------------------------------------------------------------------------------

(iii) time deposits, demand deposits and certificates of deposit maturing within
one year from the date of acquisition issued by a bank or trust company
organized under the laws of the United States or any state thereof having
capital surplus and undivided profits aggregating at least $500,000,000.00;

(iv) commercial paper given the highest rating by a national credit rating
agency and maturing not more than 270 days from the date of creation thereof;

(v) marketable, direct obligations of state and municipal governments located
within the United States of America given the highest rating by a national
credit rating agency and maturing not more than one year from the date of
purchase;

(vi) taxable and municipal auction rate securities with an auction cycle of less
than or equal to thirty-five (35) days and given the highest rating by a
national credit rating agency, which securities may be freely sold back to the
seller or sellers of such securities within thirty-five (35) days of the date of
purchase; and

(vii) shares of any open-end investment company registered under the Investment
Company Act of 1940, that invests substantially all of its funds in the items
described in clauses (i) through (vi) above and which meets the requirements set
forth in Rule 2a-7, Money Market Funds, under such Act, made available by any
Lender or its Affiliates.

“Permitted Lien” means any Lien permitted under Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreements” means the Pledge Agreements from each of the Loan Parties in
favor of Agent, for its own benefit and the benefit of the Lenders,
substantially in the form attached to the Existing Credit Agreement.

“Prior Loan Documents” has the meaning specified in Section 1.08(e).

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Indebtedness” means and includes: (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets for use in Borrower’s operations; (ii) any Indebtedness (other than
the Obligations) incurred at the time of or within 30 days prior to or after the
acquisition of any fixed assets for use in Borrower’s operations for the purpose
of financing all or any part of the purchase price thereof; and (iii) any
renewals, extensions or refinancings thereof, so long as there are no increases
in the principal amounts thereof outstanding at the time.

“Purchase Money Lien” means a Lien upon fixed assets for use in Borrower’s
operations, which secures Purchase Money Indebtedness, but only if such Lien
shall at all times be confined solely to the fixed assets for use in Borrower’s
operations, the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.

“Reaffirmation Agreement” means the Reaffirmation Agreement and Amendment to
Certain Loan Documents, dated as of the Effective Date, by and among the Loan
Parties and Agent.

 

17



--------------------------------------------------------------------------------

“Recipient” means Agent, any Lender, the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(v).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means, (a) with respect to a Committed Borrowing,
conversion or continuation of Delayed Draw Term Loans or Revolving Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application and (c) with respect to a borrowing under the Cash Management
Line of Credit, an automatic transfer of funds under the Cash Management Line of
Credit to the deposit account of Borrower pursuant to the Autoborrow Service
Agreement.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, company,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Investment” means any investment in cash or by delivery of property
to any Person, whether acquiring stock, Indebtedness or other obligation or
Security, or by loan, advance or capital contribution, or otherwise, or in any
property, except a Permitted Investment.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) make extensions of credit to Borrower
under the Cash Management Line of Credit (if applicable), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time and, if applicable, the
aggregate outstanding principal amount at such time under the Cash Management
Line of Credit.

 

18



--------------------------------------------------------------------------------

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form attached to the Existing Credit Agreement.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

“Security Agreements” means the Security Agreements from each of the Loan
Parties in favor of Agent, for its own benefit and the benefit of the Lenders,
substantially in the form attached to the Existing Credit Agreement.

“Solvent” means, as to any Person, such Person: (i) owns property the fair value
of which is greater than the amount required to pay all of such Person’s
Indebtedness (including Contingent Liabilities which, in accordance with GAAP,
would be required to be shown as liabilities or reserves on Borrower’s balance
sheet); (ii) owns property the then present fair salable value of which is
greater than the amount that will be required to pay the probable liability of
such Person on its existing Indebtedness as such becomes absolute and matured;
(iii) is able to pay all of its Indebtedness as such Indebtedness matures in the
normal course of business; and (iv) is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Subordinated Debt” means unsecured Indebtedness, on terms and conditions
reasonably satisfactory to Agent and the Required Lenders, issued by Parent in a
principal amount not to exceed $200,000,000 complying with each of the following
requirements: (i) Parent and Borrower shall, in a certificate provided on or
immediately prior to the date of the receipt of proceeds of any such unsecured
Indebtedness, demonstrate its pro forma compliance with the applicable financial
covenants set forth herein (after giving effect to the incurrence of any such
unsecured Indebtedness); (ii) the final maturity date of such unsecured
Indebtedness shall be at least six months after the Maturity Date (the
“Subordinated Debt Maturity Date”); and (iii) the terms of such Indebtedness
shall specify that no principal repayments in respect thereof are required or
may be made until the Subordinated Debt Maturity Date. Notwithstanding the
foregoing, the consent of Agent and the Required Lenders with respect to the
issuance of Subordinated Debt shall not be required provided that, substantially
concurrently with the issuance of such Subordinated Debt, the Obligations are
repaid and reduced in full, the Commitments and any obligation of the L/C Issuer
to make L/C Credit Extensions are terminated, and the L/C Obligations are Cash
Collateralized (in an amount equal to the then Outstanding Amount thereof).

 

19



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including any sale and
leaseback transaction), in each case, creating obligations that do not appear on
the balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Delayed Draw Term
Loans of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, L/C Obligations and amounts outstanding under the Cash
Management Line of Credit.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and
amounts outstanding under the Cash Management Line of Credit.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial as adopted and in force
in the State of New York.

“United States” and “U.S.” mean the United States of America.

 

20



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

21



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof or permanent decreases in the stated amount thereof (in which
after giving effect to such permanent decreases the stated amount cannot be
thereafter increased), the amount of such Letter of Credit shall be deemed to
be, in the case of increases, the maximum stated amount of such Letter of Credit
after giving effect to all such increases whether or not such maximum stated
amount is in effect at such time and, in the case of permanent decreases, the
current stated amount thereof in effect at such time after giving effect to any
such permanent decreases.

1.07 Other Terms. All other terms contained in this Agreement shall have, when
the context so indicates, the meanings provided for by the Uniform Commercial
Code to the extent the same are used or defined therein.

1.08 Assignments and Allocations; Amendment and Restatement.

(a) As of the Effective Date (immediately prior to the effectiveness of this
Agreement), (i) the Aggregate Commitments (as defined in the Existing Credit
Agreement) are $75,000,000.00, (ii) there are $6,000,000.00 of Committed Loans
(as defined in the Existing Agreement) outstanding under the Existing Credit
Agreement, (iii) there is $0.00 outstanding under the Cash Management Line of
Credit (as defined in the Existing Credit Agreement) and (iv) there are
$1,344,666.00 of L/C Obligations (as defined in the Existing Credit Agreement).

(b) Simultaneously with the Effective Date and after giving effect to any
assignments on the Effective Date from existing lenders under the Existing
Credit Agreement who elect not to become Lenders under this Agreement, but
immediately prior to giving effect to Section 1.08(e), the parties hereby agree
that (i) the Commitment of each of the Lenders shall be as set forth in Schedule
2.01, and the outstanding amount of the Committed Loans (as defined in and under
the Existing Credit Agreement, without giving effect to any Committed Borrowings
of Loans under this Agreement on the Effective Date, but after giving effect to
any repayment or reduction thereof with the proceeds of any applicable sources)
shall be reallocated in accordance with such Commitments, and the requisite
assignments shall be deemed to be made in such amounts among the Lenders and
from each Lender to each other Lender (including from Lenders who reduce their
commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Assumptions
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, but without the payment of any related assignment fee and (ii) the
Cash Management Line of Credit (as defined under the Existing Credit Agreement)
shall continue as the Cash Management Line of Credit hereunder, with the limit
of the Cash Management Line of Credit set out herein, and any outstanding
amounts under the Cash Management Line of Credit (as defined in the Existing
Agreement), if any, shall continue as and deemed to be outstanding amounts under
the Cash Management Line of Credit hereunder, and (iii) the letter of credit
subfacility provided in the Existing Credit Agreement shall continue as the
Letter of Credit facility hereunder with the Letter of Credit Sublimit set forth
herein and any outstanding Letters of Credit issued under the Existing Credit
Agreement shall continue as if issued hereunder.

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the Existing Credit Agreement or
in this Agreement, no other documents or instruments, including any Assignment
and Assumption, shall be, or shall be required to be, executed in connection
with the assignments set forth in Section 1.08(b) above (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment and Assumption. On the Effective Date, the applicable Lenders
shall make full cash settlement with one another (including with any Lender
whose commitments are being decreased), either directly or through Agent, as
Agent may direct or approve, with respect to all assignments, reallocations and
other changes in Commitments, such that after giving effect to such settlements
(i) the Commitment of each Lender shall be as set forth on Schedule 2.01 to this
Agreement, and (ii) each Lender’s Applicable Percentage of the Aggregate
Commitments equals (with customary rounding) its Applicable Percentage of
(x) the Outstanding Amount of all Loans, and (y) the Outstanding Amount of all
L/C Obligations.

(d) Borrower, each other Loan Party, Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement that in any manner govern or evidence the Obligations,
the rights and interests of Agent and the Lenders, in any of their respective
capacities, and any terms, conditions or matters related to any thereof, shall
be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.

(e) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.08, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
Borrower under the Existing Credit Agreement and other Prior Loan Documents
shall continue as Obligations hereunder, as amended, supplemented or otherwise
modified by the terms of this Agreement, (ii) each of this Agreement and the
Notes and the other Loan Documents is given as a substitution or supplement of,
as the case may be, and not as a payment of, the indebtedness, liabilities and
obligations of Borrower and the other Loan Parties under the Existing Credit
Agreement or any Prior Loan Document and is not intended to constitute a
novation thereof or of any of the other Prior Loan Documents, and (iii) certain
of the Prior Loan Documents will remain in full force and effect, as set forth
in this Agreement. Upon the effectiveness of this Agreement, all Loans owing by
Borrower and outstanding under the Existing Credit Agreement shall continue as
Loans hereunder subject to the terms hereof. Base Rate Loans under the Existing
Credit Agreement shall continue to accrue interest at the Base Rate hereunder
and the parties hereto agree that the Interest Periods for all Eurodollar Rate
Loans outstanding under the Existing Credit Agreement on the Effective Date
shall be terminated and shall, along with amounts to be advanced hereunder on
the Effective Date, be Eurodollar Rate Loans or Base Rate Loans under this
Agreement for the applicable Interest Periods, as elected by Borrower in the
manner provided in Section 2.02(a). Borrower agrees that it will pay any
additional amounts required pursuant to Section 3.05 (or the similar provision
of the Existing Credit Agreement) in connection with termination of Interest
Periods and the allocation of Loans pursuant to this Section 1.08 as if such
Loans were being prepaid or converted prior to the end of an Interest Period, as
applicable.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Delayed Draw Term Loans. Subject to the terms and conditions set forth
herein, each Delayed Draw Term Lender severally agrees to make five (5) loans
(each such loan, a “Delayed Draw Term Loan”) to Borrower, in Dollars, from time
to time, on any Business Day during the Availability Period for the Delayed Draw
Term Facility, in an aggregate amount not to exceed such Delayed Draw Term
Lender’s Applicable Percentage of the Delayed Draw Term Facility. Each Committed
Borrowing for a Delayed Draw Term Loan shall consist of Delayed Draw Term Loans
made simultaneously by the Delayed Draw Term Lenders in accordance with their
respective Applicable Percentage of the Delayed Draw Term Facility. Committed
Borrowings for a Delayed Draw Term Loans repaid or prepaid may not be
reborrowed. Delayed Draw Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Committed Borrowings
for Delayed Draw Term Loans made on the Effective Date or any of the three
(3) Business Days following the Effective Date shall be made as Base Rate Loans
unless Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Committed Borrowing for such Delayed
Draw Term Loan.

 

23



--------------------------------------------------------------------------------

(b) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”; and collectively the Delayed Draw Term Loans, the “Committed Loans”) to
Borrower, in Dollars, from time to time, on any Business Day during the
Availability Period for the Revolving Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, any Revolving
Borrowings made on the Effective Date or any of the three (3) Business Days
following the Effective Date shall be made as Base Rate Loans unless Borrower
delivers a Funding Indemnity Letter not less than three (3) Business Days prior
to the date of such Committed Borrowing for such Revolving Loan.

2.02 Committed Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans; provided, however, that if Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by Agent not later than 11:00
a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
Agent shall notify Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all Lenders. Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) the applicable Facility and whether
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, as the
case may be, under such Facility, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice for a Facility, Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Committed Loans, and if no
timely notice of a conversion or continuation is provided by Borrower, Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Appropriate Lender shall make the amount of its
Committed Loan available to Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Committed
Borrowing is the initial Credit Extension, Section 4.01), Agent shall make all
funds so received available to Borrower in like funds as received by Agent
either

 

24



--------------------------------------------------------------------------------

by (i) in the case of a Revolving Loan, crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) in the case of a
Delayed Draw Term Loan, wire transfer of such funds to a third party (and not to
Borrower), in each case in accordance with instructions provided to (and
reasonably acceptable to) Agent by Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to a Committed Borrowing for a
Revolving Loan is given by Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing for a Revolving Loan first, shall be
applied, to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans.

(d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, Agent
shall notify Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Eurodollar Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of Borrower or any Guarantor, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of Borrower or any Guarantor and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (y) the Revolving Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower or any Guarantor may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

 

25



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) such issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $50,000, in the case of a
commercial Letter of Credit, or $100,000, in the case of a standby Letter of
Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender is at such time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.14(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) subject to Section 2.03(b)(v), and unless otherwise specifically provided
for in this Agreement, such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of Borrower. Such Letter of Credit

 

26



--------------------------------------------------------------------------------

Application may be sent by fax transmission, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, Borrower shall furnish to the L/C Issuer and Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application at the address
set forth in Section 10.02 for receiving Letter of Credit Applications and
related correspondence, the L/C Issuer will confirm with Agent (by telephone or
in writing) that Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, the L/C Issuer will provide Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Revolving
Lender, Agent or any Loan Party, at least one (1) Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Loan Party) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Agent a true and
complete copy of such Letter of Credit or amendment.

(iv) If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Revolving Lender or Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

27



--------------------------------------------------------------------------------

(v) If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from Agent that the Required Lenders have elected
not to permit such reinstatement or (B) from Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. Not later than 11:00 a.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse the L/C Issuer through Agent in an amount equal to the amount of
such drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event,
Borrower shall be deemed to have requested a Committed Borrowing for a Revolving
Loan of Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at the Administrative Agent’s Office
in an amount equal to its Applicable Revolving Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to Borrower in such amount. Agent shall remit the funds
so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing for a Revolving Loan of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

28



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through Agent), on demand, such amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Lender (through Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by Agent),
Agent will distribute to such Lender its Applicable Revolving Percentage thereof
in the same funds as those received by Agent.

(ii) If any payment received by Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to Agent for
the account of the L/C Issuer its Applicable Revolving Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

29



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Guarantor may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Guarantor.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower,
as determined by a final

 

30



--------------------------------------------------------------------------------

nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to
Borrower for, and the L/C Issuer’s rights and remedies against Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance, subject to Section 2.14, with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit, provided that if such Letter
of Credit is Cash Collateralized at the Minimum Collateral Amount, then the
Letter of Credit Fee for such Letter of Credit shall be equal to 0.75% per annum
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall (A) due and payable quarterly in
arrears, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (D) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Processing Charges Payable to L/C Issuer. In addition, Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer as from time to time in effect for its similarly
situated customers generally. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(k) Letters of Credit Issued for Loan Parties. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Loan Party other than Borrower, Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of any Guarantor inures to the benefit of Borrower,
and that Borrower’s business derives substantial benefits from the businesses of
such Guarantors.

 

31



--------------------------------------------------------------------------------

2.04 Prepayments.

(a) Optional Borrower may, upon notice to Agent, at any time or from time to
time voluntarily prepay Delayed Draw Term Loans or Revolving Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by Agent not later than 11:00 a.m. (A) three Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of
Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility). If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Delayed Draw Term Loans pursuant to this Section 2.04(a)
shall be applied to the principal repayment installments thereof on a pro-rata
basis. Subject to Section 2.14, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(b) Mandatory.

(i) On or prior to the fifth Business Day following the receipt by any Loan
Party of net cash proceeds from the sale or disposition of any assets (including
by way of casualty or condemnation), other than those made in the ordinary
course of business, the Loans shall be repaid by an amount equal to such net
cash proceeds, together with any accrued interest on the portion of the Loans
repaid; provided, however, that no such repayment shall be required if (a) the
aggregate of all such net cash proceeds in any fiscal year is less than
$2,500,000, or (b) if Borrower notifies Agent on or before the date such
repayment would otherwise be required under this Section 2.04(b) that Borrower
intends to use any or all of such net cash proceeds to invest in assets
necessary or useful in the business of Borrower within 360 days of the date of
such sale or other disposition, in which case, the repayment of the Loans which
is otherwise required under this Section 2.04(b)(i) up to the amount of the net
cash proceeds to be reinvested pursuant to this Section 2.04(b)(i) need not be
made, but if all or part of such net cash proceeds are not used within such 360
day period, then the Loans shall be repaid by an amount equal to such net cash
proceeds calculated based on the portion of such net cash proceeds not invested
pursuant to this Section 2.06(b)(i) on the day immediately following such 360
day period following such sale or other disposition.

(ii) On the first Business Day following the receipt of any net cash proceeds
from the issuance by Parent or any of its Subsidiaries of Indebtedness (other
than issuances of Subordinated Debt, unless otherwise required herein), the
Loans shall be repaid by the amount of such net cash proceeds (including,
without duplication, any amounts received by Borrower from or on behalf of the
Parent as equity contributions with the proceeds of such issuance), together
with accrued interest on the portion of the Loans repaid.

(iii) Each prepayment of Loans pursuant to the foregoing provisions of
Section 2.04(b)(i) and (ii) shall be applied, first, to the principal repayment
installments of the Delayed Draw Term Loans on a pro-rata basis and, second, to
the Revolving Facility in the manner set forth in clause iv of Section 2.04(b).
Subject to Section 2.14, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the
relevant Facilities.

(iv) If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, Borrower shall immediately prepay Revolving
Loans and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b)(iv) unless,
after the prepayment of the Revolving Loans, the Total Revolving Outstandings
exceed the Revolving Facility at such time.

 

32



--------------------------------------------------------------------------------

(c) Application of Other Payments. Except as otherwise provided in Section 2.14,
prepayments of the Revolving Facility made pursuant to this Section 2.04(b),
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Facility required pursuant to clause (i) or of this
Section 2.04(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by Borrower for use in the
ordinary course of its business, and the Revolving Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.05(b)(ii). Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from Borrower or any other Loan Party or any
Defaulting Lender that has provided Cash Collateral) to reimburse the L/C Issuer
or the Revolving Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.05 Termination or Reduction of Commitments.

(a) Optional. Borrower may, upon notice to Agent, terminate the Revolving
Facility or the Letter of Credit Sublimit or from time to time permanently
reduce the Revolving Facility or the Letter of Credit Sublimit; provided that
(i) any such notice shall be received by Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $3,000,000 or any whole
multiple of $500,000 in excess thereof, and (iii) Borrower shall not terminate
or reduce (x) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Facility, and (y) the Letter of Credit Sublimit if, after giving
effect hereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. If after
giving effect to any reduction or termination of Revolving Commitments under
this Section 2.05, the Letter of Credit Sublimit exceeds the Revolving Facility
at such time, the Letter of Credit Sublimit shall be automatically reduced by
the amount of such excess. In addition, during the Availability Period in
respect of the Delayed Draw Term Facility, Borrower may, upon notice to Agent as
set forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Delayed Draw Term Commitments.

(b) Mandatory.

(i) The aggregate Delayed Draw Term Commitments shall be automatically and
permanently reduced to zero on the last day of the Availability Period for the
Delayed Draw Term Facility.

(ii) The Revolving Facility shall be automatically and permanently reduced on
each date on which the prepayment of Revolving Loans outstanding thereunder is
required to be made pursuant to Section 2.04(b)(i) or (ii) by an amount equal to
the applicable Reduction Amount.

(c) Application of Commitment Reductions; Payment of Fees.

(i) Agent will promptly notify the Lenders of any termination or reduction of
the Letter of Credit Sublimit or the Revolving Commitment under this
Section 2.05. Upon any reduction of the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of such reduction amount. All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

(ii) Agent will promptly notify the Lenders of any termination or reduction of
the unused portion of the aggregate Delayed Draw Term Commitments under this
Section 2.05. Upon any reduction of the unused portion of the aggregate Delayed
Draw Term Commitments, the Delayed Draw Term

 

33



--------------------------------------------------------------------------------

Commitment of each Delayed Draw Term Lender shall be reduced by such Delayed
Draw Lender’s ratable portion of such reduction amount. All fees in respect of
the Delayed Draw Term Facility accrued until the effective date of any
termination of the Delayed Draw Term Facility shall be paid on the effective
date of such termination.

2.06 Repayment of Loans.

(a) Delayed Draw Term Loans.

(i) If $10,000,000 has been advanced to Borrower under the Delayed Draw Term
Facility on or prior to May 2, 2013, Borrower shall repay to the Delayed Draw
Term Lenders $588,235.29 on the last Business Day of each quarter, commencing on
June 28, 2013, and on the Maturity Date (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04), unless accelerated sooner pursuant to
Section 8.02; provided, however, that the final principal repayment installment
of the Delayed Draw Term Loans shall be repaid on the Maturity Date for the
Delayed Draw Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Delayed Draw Term Loans outstanding on such
date

(ii) If on May 3, 2013 less than $10,000,000 has been advanced to Borrower under
the Delayed Draw Term Facility, Borrower shall repay to the Delayed Draw Term
Lenders an amount equal to 6.66% of the aggregate principal amount of all
Delayed Draw Term Loans outstanding (as of the end of the Availability Period
for the Delayed Draw Term Facility) on the last Business Day of each quarter,
commencing on December 31, 2013, and on the Maturity Date (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.04), unless accelerated sooner pursuant
to Section 8.02; provided, however, that the final principal repayment
installment of the Delayed Draw Term Loans shall be repaid on the Maturity Date
for the Delayed Draw Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Delayed Draw Term Loans outstanding on
such date.

(b) Revolving Loans. Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each borrowing under the Cash Management Line of
Credit shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the BBA LIBOR Daily
Floating Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

34



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) may accrue at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Section 2.03:

(a) Revolving Facility Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage of the Revolving Facility, a
commitment fee equal to 0.40% per annum calculated on the Available Commitment
of the Revolving Facility. The commitment fee shall accrue at all times during
the Availability Period of the Revolving Facility, including at any time during
which one or more of the conditions in Article IV are not met, and shall be due
and payable quarterly in arrears on the last Business Day of each quarter,
commencing with the first such date to occur after the Effective Date, and on
the Maturity Date. The commitment fee shall be calculated quarterly in arrears
(based upon the average daily Available Commitment of the Revolving Facility
during such quarter)

(b) Delayed Draw Term Facility Fee. Borrower shall pay to Agent for the account
of each Lender in accordance with its Applicable Percentage of the Delayed Draw
Term Facility, a commitment fee equal to 0.40% per annum calculated on the
Available Commitment of the Delayed Draw Term Facility. The commitment fee shall
accrue at all times during the Availability Period of the Delayed Draw Term
Facility, including at any time during which one or more of the conditions in
Article IV are not met, and shall be due and payable quarterly in arrears on the
last Business Day of each quarter, commencing with the first such date to occur
after the Effective Date, and on the last day of the Availability Period of the
Delayed Draw Term Facility. The commitment fee shall be calculated quarterly in
arrears (based upon the average daily Available Commitment of the Delayed Draw
Term Facility during such quarter).

(c) Other Fees. The Borrower shall pay to Agent and the Lenders such amounts
specified in the Fee Letter.

Such fees set forth in this Section 2.08 shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. Unless otherwise provided, all other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any

 

35



--------------------------------------------------------------------------------

error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Agent in respect of such matters, the
accounts and records of Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Agent, Borrower shall execute and
deliver to such Lender (through Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit. In the event of any conflict between the accounts and
records maintained by Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error.

2.11 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 12:00 noon on the date specified
herein. Agent will promptly distribute to each Lender its Applicable Percentage
in respect of the relevant Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Agent after 12:00 noon shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to Agent.

(ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or L/C Issuer hereunder that Borrower will
not make such payment, Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or L/C Issuer, as the case may be, the
amount due. In such event, if

 

36



--------------------------------------------------------------------------------

Borrower has not in fact made such payment, then each of the Appropriate Lenders
or the L/C Issuer, as the case may be severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation. A
notice of Agent to any Lender or Borrower with respect to any amount owing under
this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Delayed Draw Term Loans and Revolving Loans and to fund participations in
Letters of Credit and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Committed Borrowing shall be made from the Appropriate Lenders, each payment of
fees under Section 2.03 and 2.08 shall be made for account of the Appropriate
Lenders, and each termination or reduction of the amount of the Commitments
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Committed
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Revolving Loans)
or their respective Loans that are to be included in such Committed Borrowing
(in the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them; and (iv) each payment of interest on Loans by
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Appropriate Lenders.

2.12 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of (a) Obligations in
respect of any of the Facilities due and payable to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

37



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.13, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 2.03 or 8.02(c), or (iv) there
shall exist a Defaulting Lender, Borrower shall immediately (in the case of
clause (iii) above) or within one (1) Business Day (in all other cases)
following any request by Agent or the L/C Issuer, provide Cash Collateral
(either through a Revolving Loan or otherwise in the case of clause (i) above)
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.14(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Agent, for the benefit of Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time Agent determines that Cash
Collateral is subject to any right or claim of any Person other than Agent or
the L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Agent, pay or provide to Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more Cash Collateral Accounts at Bank of America. Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or Sections
2.03, 2.04, 2.14 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or

 

38



--------------------------------------------------------------------------------

(ii) the determination by Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.13; fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; fifth, if
so determined by Agent and Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.14(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) or (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

39



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.13.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, 2) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(A) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(v) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.13.

(b) Defaulting Lender Cure. If Borrower, Agent and the L/C Issuer agree in
writing that a Lender is no longer a Defaulting Lender, Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim or
right to reimbursement or adjustment of any amounts paid hereunder of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Agent) require the deduction or
withholding of any Tax from any such payment by Agent or a Loan Party, then
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

40



--------------------------------------------------------------------------------

(ii) If any Loan Party or Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or Agent, to the extent required by such Laws, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender or the L/C
Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Agent against any Indemnified Taxes attributable to such Lender or
the L/C Issuer (but only to the extent that any Loan Party has not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so), (B) Agent and the Loan Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (C) Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by Agent or a Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant

 

41



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to Agent under this clause (ii).

(d) Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Agent, at the time or times reasonably requested by Borrower or
Agent, such properly completed and executed documentation reasonably requested
by Borrower or Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by Borrower or the A Agent
as will enable Borrower or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

42



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (or a similar benefit in the nature of a pre-payment of
Taxes that would otherwise be owed in future periods) as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the

 

43



--------------------------------------------------------------------------------

Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require the
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through Agent, (a) any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) Borrower shall,
upon demand from such Lender (with a copy to Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Agent will promptly so notify Borrower and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

44



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes including any change in the rate and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan, the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, Borrower
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

45



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to Agent) from time to time, Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded. Any
demand submitted by a Lender pursuant to this Section 3.05 shall include
documentation setting forth the calculation of the losses, costs and/or expenses
being claimed hereunder and such determination shall be conclusively correct
absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, requires Borrower to pay any Indemnified Taxes
or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 10.16.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

46



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Amendment and Restatement. The effectiveness of this
Agreement and the Amendment and Restatement of the Existing Agreement is subject
to satisfaction of the following conditions precedent:

(a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance reasonably
satisfactory to Agent and each of the Lenders:

(i) executed counterparts of this Agreement, all the Collateral Documents, all
Guaranties from Parent and Subsidiaries existing on or prior to the Effective
Date and the other Loan Documents, sufficient in number for distribution to
Agent, each Lender and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v) a favorable opinion of Friedman Kaplan Seiler & Adelman LLP, counsel to the
Loan Parties, addressed to Agent and each Lender, as to the matters set forth
concerning the Loan Parties and the Loan Documents in form and substance
reasonably satisfactory to Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) evidence that the Liens in favor of Agent are valid, enforceable, properly
perfected in a manner acceptable to Agent and prior to all others’ rights and
interests, except those Agent consents to in writing;

(x) for any personal property Collateral located at any of the locations listed
on Schedule 5.19, an agreement from the owner of the real property and the
holder of any such mortgage or deed of trust;

(xi) [Intentionally omitted];

 

47



--------------------------------------------------------------------------------

(xii) the Audited Financial Statements;

(xiii) one year projected financials (to include an income statement & balance
sheet for the fiscal year ending 2012);

(xiv) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect Agent’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and bankruptcy searches;

(xv) searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
Agent in order to perfect Agent’s security interest in the intellectual
property;

(xvi) a certificate signed by a Responsible Officer of Borrower as to the
financial condition, solvency and related matters of Borrower and its
Subsidiaries, after giving effect to the Amendment and Restatement and other
transactions contemplated hereby; and

(xvii) such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Effective Date shall have been
paid.

(c) Unless waived by Agent, Borrower shall have paid all fees, charges and
disbursements of counsel to Agent to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).

(d) The Loan Parties must maintain their primary depository relationships with
Agent.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of the L/C Issuer and
each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent (except with respect to a Request for Credit
Extension for a borrowing under the Cash Management Line of Credit, in which
case only subsections 4.02(a) and 4.02(b) hereunder and the conditions precedent
set forth in the Autoborrow Service Agreement shall apply):

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, (i) except to the extent that such representations and
warranties (A) specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date or
(B) contain a materiality qualifier, in which case they shall be true and
correct in all respects, and (ii) except that for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

48



--------------------------------------------------------------------------------

(c) Agent, and if applicable, the L/C Issuer, shall have received a Request for
Credit Extension in accordance with the requirements hereof.

(d) Agent shall have received, in form and substance reasonably satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation, involving consideration of
$250,000 or more individually or $1,000,000 or more in the aggregate with all
other Contractual Obligations, to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
those given or obtained prior to the Effective Date and which are in full force
and effect on the date hereof, and any continuations or similar filings that may
be required under the Uniform Commercial Code in the applicable jurisdictions.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally or by principles of equity pertaining to
the availability of equitable remedies.

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the

 

49



--------------------------------------------------------------------------------

financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of Parent and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

(b) The unaudited consolidated balance sheets of Parent and its Subsidiaries
dated September 30, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of Parent and its Subsidiaries delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, Parent’s
best estimate of its future financial performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of their respective Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect or which seeks a monetary recovery
against such Person in excess of $5,000,000.

5.07 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each Loan Party
is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. Each Loan Party conducts reasonably necessary
reviews of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
each Loan Party has reasonably concluded that, except as specifically disclosed
in Schedule 5.09, such Environmental Laws and claims could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of such Loan Party, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates.

 

50



--------------------------------------------------------------------------------

5.11 Taxes. The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other material governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. No Loan Party has received a notice
of any proposed tax assessment against any Loan Party that would, if made, have
a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) Borrower and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) No Loan Party or any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than Pension Plans not otherwise prohibited by
this Agreement.

5.13 Subsidiaries. As of the Effective Date, Parent has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. No Loan
Party has any equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in Borrower have been validly issued and are fully
paid and nonassessable and are owned by Parent in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens.

5.14 Margin Regulations; Use of Proceeds; Investment Company Act; Public Utility
Holding Company Act.

(a) No Loan Party is engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or

 

51



--------------------------------------------------------------------------------

extending credit for the purpose of purchasing or carrying margin stock. The
proceeds of the Loans will be used by Borrower only for the purposes specified
in Section 6.11 hereof. Without limiting the foregoing, such uses will not
violate any applicable Laws, including, without limitation, the Foreign Assets
Control Regulations, the Foreign Funds Control Regulations and the Transaction
Control Regulations of the United States Treasury Department (31 CFR, Subtitle
8, Chapter V, as amended) and in no event will any proceeds of the Loans be used
to acquire any Security in any transaction that is subject to Sections 13 and 14
of the Securities Exchange Act of 1934 or to purchase or carry any margin stock
(within the meaning of Regulation U issued by the FRB) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

(b) No Loan Party, any Person Controlling Borrower, nor any Subsidiary (i) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Parent represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time at which they were made.

5.16 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.; Operation of Business. The Loan
Parties own, or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights, the absence of which could reasonably be expected
to have a Material Adverse Effect, without conflict with the rights of any other
Person. To the best knowledge of each Loan Party, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by each Loan Party infringes upon
any rights held by any other Person.

5.18 Rights in Collateral; Priority of Liens. Borrower and each other Loan Party
own the property granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties other than Liens
permitted pursuant to Section 7.01. Upon the proper filing of UCC financing
statements, and the taking of the other actions required by the Required
Lenders, the Liens granted pursuant to the Collateral Documents will constitute
valid and enforceable first, prior and perfected Liens on the Collateral in
favor of Agent, for the ratable benefit of Agent and Lenders, except for (i) any
Purchase Money Liens which have priority under section 9-312 of the Code,
(ii) statutory Liens having priority over Lender’s Lien by operation of law,
(iii) Liens securing Indebtedness in respect of Capital Leases permitted under
Section 7.01(h) and (iv) the Permitted Liens specified in Sections 7.01 (f),
(g) and (k) hereof.

5.19 Leases. A complete listing of all material leases of each Loan Party as
“lessee” thereunder as in effect on the Effective Date, is set forth in Schedule
5.19.

5.20 Debt. Set forth in Schedule 7.03 hereto is a complete, accurate and correct
list of each credit agreement, indenture, purchase agreement, guaranty, surety
agreement and other investment, agreement, and arrangement presently in effect
providing for or relating to extensions of credit (including agreements and
arrangements for the issuance of letters of credit or for acceptance financing)
in effect as of the Effective Date in

 

52



--------------------------------------------------------------------------------

respect of which any Loan Party or any Subsidiary of any Loan Party is in any
manner directly or conditionally obligated to a Person other than the Lenders;
and the maximum principal or face amounts of the credit in question that are
outstanding as of such date and which can be outstanding are correctly stated,
and all mortgages, deeds of trust, pledges, Liens, security interests, or other
charges or encumbrances of any nature given or agreed to be given as security
therefore are correctly described or indicated in such schedule. Except as set
forth in the financial statements most recently delivered to Agent hereunder or
as otherwise expressly permitted by this Agreement or any other Loan Document
(including Section 7.03 hereto), no Loan Party nor any Subsidiary of any Loan
Party is obligated as a surety or indemnitor under any surety or similar bond or
other contract and has not issued or entered into any agreement to assure
payment, performance or completion of performance of any undertaking or
obligation of any Person.

5.21 Solvent Financial Condition. Borrower is now and, after giving effect to
the Loans to be made hereunder, at all times will be, Solvent.

5.22 Other Agreements. No Loan Party is a party to any indenture, loan, credit
agreement, or lease which could reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in any respect of any term of its
charter or bylaws or in the performance, observance, or fulfillment of any of
the obligations, covenants, or conditions contained in any agreement or
instrument to which it is a party (a) which as of the Effective Date, is
material to its business, and (b) at all times thereafter, which default could
reasonably be expected to have a Material Adverse Effect. No event has occurred
and no condition exists which, upon consummation of the transactions
contemplated by this Agreement, would constitute a default under any note or
other evidence of Indebtedness of any Loan Party having an outstanding principal
balance of greater than $500,000.00 as of the Effective Date, or a Default or an
Event of Default.

5.23 No Defaults on Outstanding Judgments or Orders. Each Loan Party has
satisfied all judgments and is not in default with respect to any judgment,
writ, injunction or decree of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign, unless the failure to cure such default
would not have a Material Adverse Effect.

5.24 Labor Disputes; Acts of God. Except as set forth on Schedule 5.26 hereto,
or as otherwise disclosed in writing to Agent, no Loan Party is a party to any
collective bargaining agreement and, as of the date hereof, there are no
material grievances, disputes or controversies with any union or any other
organization of such Loan Party’s employees, or threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization. Neither the business nor the property of any Loan Party are
affected by any fire, explosion, accident, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance) which would have a Material Adverse Effect

5.25 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (a) is currently the subject of any Sanctions, (b) is located, organized
or residing in any Designated Jurisdiction, or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, Agent or L/C Issuer) of Sanctions.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Parent and Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail reasonably satisfactory to
Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of Ernst & Young or such other certified public accountant firm of
nationally recognized standing reasonably acceptable to Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

53



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of each fiscal year of Parent (commencing with the fiscal quarter
ending March 31, 2012), a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event not later than 60 days after the end
of each fiscal year, forecasts prepared by management of Parent, in form
reasonably satisfactory to Agent and the Required Lenders, of consolidated
balance sheets and statements of income or operations and cash flows of Parent
and its Subsidiaries on a monthly basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs).

6.02 Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail reasonably
satisfactory to Agent and the Required Lenders:

(a) [Intentionally omitted];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of Parent;

(c) promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Parent by
independent certified public accountants in connection with the accounts or
books of Parent or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower or Parent, and copies of all annual, regular, periodic and special
reports and registration statements which Borrower may file or be required to
file with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly after the preparation of the same, copies of all material reports
or financial information filed with any governmental agency, department, bureau,
division or other governmental authority or regulatory body, or evidencing facts
or containing information which could have a Materially Adverse Effect.

 

54



--------------------------------------------------------------------------------

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

(h) promptly, such additional information, certificates, reports, statements,
opinions of counsel, or documents regarding the business, financial or corporate
affairs of each Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.

Each Loan Party hereby acknowledges that (A) Agent and/or an Affiliate thereof
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Loan Parties or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each Loan
Party hereby agrees that so long as such Loan Party is the issuer of any
outstanding debt or Equity Interests that are registered or issued pursuant to a
private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized Agent, any Affiliate thereof, the Arranger,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) Agent and the any Affiliate thereof shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including
pursuant to any applicable Environmental Laws, which event described in this
subsection (b) could reasonably be expected to result in a Material Adverse
Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party; and

(e) of the occurrence of any Internal Control Event.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action the applicable Loan Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

55



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent, Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than a Permitted Lien); and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness (except where failure to do so would not
otherwise constitute a Default or Event of Default).

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except in the
cases of clauses (a) and (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of such Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Agent of termination, lapse or cancellation of such insurance. A
copy of each policy evidencing such insurance shall be provided to Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Parent, Borrower or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Parent, Borrower or such Subsidiary, as the case may be.
Parent and Borrower shall maintain at all times books and records pertaining to
the Collateral in such detail, form and scope as Agent or any Lender shall
reasonably require.

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists, Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the (a) Revolving Loans, Letters of
Credit and Cash Management Line of Credit solely for the purposes of
(i) financing working capital, (ii) financing capital expenditures of Borrower,
and (iii) financing other lawful corporate purposes and (b) Delayed Draw Term
Loans solely for the purpose of Borrower acquiring indefeasible usage rights to
certain fiber optic networks.

 

56



--------------------------------------------------------------------------------

6.12 Financial Covenants.

(a) Minimum Adjusted EBITDA. The Parent and its Subsidiaries, on a consolidated
basis, will be required to maintain a minimum Adjusted EBITDA which will be
measured quarterly on a rolling four quarter basis as follows:

 

Each Quarter Ending During the Period

   Minimum TTM
Adjusted EBITDA  

January 1, 2011 through December 31, 2011

   $ 57 million   

January 1, 2012 through December 31, 2012

   $ 68 million   

January 1, 2013 through Maturity Date

   $ 75 million   

(b) Maximum Consolidated Leverage Ratio. As of the end of each fiscal quarter,
the Parent shall maintain a Leverage Ratio of less than or equal to 1.50 to
1.00.

(c) Maximum Capital Expenditures. The Parent, together with its Subsidiaries on
a consolidated basis, shall not spend or incur obligations (including the total
amount of any Capital Leases entered into in any fiscal year) to acquire fixed
assets for more than the amounts specified below for each fiscal year ending on
the date specified below:

 

For the Year Ending

   Maximum Capital Expenditures  

December 31, 2011

   $ 85 million   

December 31, 2012

   $ 85 million   

December 31, 2013

   $ 90 million   

December 31, 2014

   $ 87 million   

December 31, 2015 and each year thereafter

   $ 94 million   

 

57



--------------------------------------------------------------------------------

Such portion of permitted capital expenditures not spent in the applicable year
may be carried forward to the subsequent year, provided that such carried
forward amount shall be deemed the first amounts spent in such year.

6.13 Additional Guarantors. Notify Agent at the time that any Person becomes a
Subsidiary of Parent, and promptly thereafter (and in any event within 30 days),
cause such Person to (a) become a Guarantor by executing and delivering to Agent
a counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent.

6.14 Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Agent, from time to time,
solely for Agent’s convenience in maintaining a record of the Collateral, such
written statements and schedules as Agent may reasonably require designating,
identifying or describing the Collateral. The failure by Borrower or any other
Loan Party, however, to promptly give Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Liens on the Collateral
granted pursuant to the Collateral Documents.

6.15 Security Interests. To, and to cause each other Loan Party to, (a) defend
the Collateral against all claims and demands of all Persons at any time
claiming any interest therein, (b) comply with the requirements of all state and
federal laws in order to grant to Agent and Lenders valid and perfected first
priority security interests in the Collateral, with perfection, in the case of
any investment property, deposit account or letter of credit, being effected by
giving Agent control of such investment property or deposit account or letter of
credit, rather than by the filing of a Uniform Commercial Code (“UCC”) financing
statement with respect to such investment property, and (c) do whatever Agent
may reasonably request, from time to time, to effect the purposes of this
Agreement and the other Loan Documents, including filing notices of liens, UCC
financing statements, fixture filings and amendments, renewals and continuations
thereof; cooperating with Agent’s representatives; keeping stock records;
obtaining waivers from landlords and mortgagees and from warehousemen and their
landlords and mortgages; and, paying claims which might, if unpaid, become a
Lien on the Collateral. Agent is hereby authorized by Borrower to file any UCC
financing statements covering the Collateral whether or not Borrower’s
signatures appear thereon.

6.16 Security. Each Loan Party hereby agrees that it shall execute and deliver
its respective Security Agreement, Pledge Agreement, financing statements and
other documents and instruments necessary, in the reasonable opinion of Agent,
to provide and perfect the security interest created for the benefit of Agent
and the Lenders in the Collateral. Agent’s and the Lenders’ security interest in
the Collateral shall be first and prior to all other Permitted Liens except
(i) any Purchase Money Liens which have priority under section 9-312 of the
Uniform Commercial Code, (ii) statutory Liens having priority over Agent’s and
Lenders’ Lien by operation of law, and (iii) the Permitted Liens specified in
Sections 7.01 (f), (g) and (k) hereof. Each Loan Party also agrees that if
requested by Agent, (a) it will deliver actual possession of any part of the
Collateral to Agent if possession of such Collateral is required to perfect the
Lien of the Lender and (b) following an Event of Default, it will deliver actual
possession of any part or all of the Collateral to Agent or such third party as
Agent and the Lenders may designate.

6.17 ERISA Compliance. Each Loan Party shall (i) at all times make prompt
payment of contributions required to meet the minimum funding standards set
forth in ERISA with respect to each Plan; (ii) upon request by Agent, furnish to
Agent copies of any annual report required to be filed pursuant to ERISA in
connection with each Plan and any other employee benefit plan of it and its
ERISA Affiliates subject to said Section;

 

58



--------------------------------------------------------------------------------

(iii) notify Agent as soon as practicable of any Reportable Event and of any
additional act or condition arising in connection with any Plan which any Loan
Party believes might constitute grounds for the termination thereof by the PBGC
or for the appointment by the appropriate United States district court of a
trustee to administer the Plan; (iv) notify Agent as soon as practicable of any
Prohibited Transaction (unless an exemption is applicable); and (v) furnish to
Agent, promptly upon Agent’s request therefor, such additional information
concerning any Plan or any other such employee benefit plan as may be reasonably
requested.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any Liens
incurred in connection with renewals, extensions or refinancings of the
Indebtedness secured by such existing Liens, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) and any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s (unless required to be waived pursuant to the terms of this
Agreement), employee’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, public or other statutory obligations and other obligations
of a like nature;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which, in Agent’s reasonable judgment, do not in any case materially detract
from the value of the property subject thereto (and if such property constitutes
Collateral, the Required Lenders have consented thereto) or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h) Liens securing Indebtedness permitted under Section 7.03(h); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(i) Liens securing Indebtedness of a Subsidiary to Borrower or to another
Subsidiary;

 

59



--------------------------------------------------------------------------------

(j) Liens in favor of a letter of credit issuer consisting of cash collateral
for any letter of credit reimbursement obligations (to the extent permitted
hereunder); and

(k) Liens, in addition to Liens permitted pursuant to clauses (a) through
(j) above, securing Indebtedness of up to $1,000,000 as permitted under
Section 7.03(j).

7.02 Investments. Make any Investments, except:

(a) Investments held by Parent, Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of Borrower and Subsidiaries
in an aggregate amount not to exceed $250,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

(c) Investments of Borrower or Parent in any wholly-owned Subsidiary that is a
Loan Party and Investments of any wholly-owned Subsidiary in Borrower, Parent or
in another wholly-owned Subsidiary of Borrower that is a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) any Permitted Investment;

(g) any Permitted Acquisition; and

(h) other Investments in an aggregate amount not to exceed $250,000.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except for customary exceptions, including:

(a) Indebtedness arising under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any renewals, extensions or refinancings of such Indebtedness; provided that
(i) to the extent secured, the property covered thereby is not changed, (ii) the
principal amount and interest charges are not increased, and (iii) the direct or
any contingent obligor with respect thereto is not changed;

(c) Guarantees of Parent, Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Persons,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Parent’s, Borrower’s or the applicable Subsidiary’s business
in accordance with customary terms and paid within the specified time, unless
contested in good faith by appropriate proceedings and reserved for in
accordance with GAAP;

 

60



--------------------------------------------------------------------------------

(f) Subordinated Debt;

(g) Indebtedness of Borrower to any of its wholly-owned Subsidiaries or of any
of its wholly-owned Subsidiaries to Parent, Borrower or another of Borrower’s
wholly-owned Subsidiaries;

(h) Indebtedness in respect of Capital Leases and Purchase Money Indebtedness
for fixed or capital assets within the limitations set forth in Section 7.01(h),
provided, however, that the aggregate amount of all Indebtedness permitted under
this Section 7.03(h) and under Section 7.03(i) at any one time outstanding shall
not exceed $30,000,000;

(i) Indebtedness assumed in connection with Permitted Acquisitions, provided,
however, that (i) the aggregate amount of all Indebtedness permitted under this
Section 7.03(i) and under Section 7.03(h) at any one time outstanding shall not
exceed $30,000,000 and (ii) the aggregate amount of all Indebtedness permitted
under this Section 7.03(i) at any one time outstanding shall not exceed
$10,000,000; and

(j) other secured and unsecured Indebtedness in an aggregate amount not to
exceed $2,500,000 at any one time.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, and, provided further that if a Guarantor is merging with another
Subsidiary, the Guarantor shall be the surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor; and

(c) Parent or any Subsidiary may merge with another Person in order to
consummate a Permitted Acquisition, provided that the continuing and surviving
Person is a Loan Party hereunder and has complied with the requirements of
Section 6.13.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, worn out, damaged or destroyed property or other
assets not material in value to the business of any Loan Party, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) replacement property was acquired substantially concurrently with the
disposition of the property it replaces;

 

61



--------------------------------------------------------------------------------

(d) Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

(e) the Disposition of cash equivalents and other short term money market
investments in the ordinary course of business pursuant to Parent’s or
Borrower’s usual and customary cash management policies and procedures;

(f) Dispositions by Borrower or any Subsidiary not otherwise permitted hereunder
which are made for fair market value, if the aggregate fair market value of all
assets so subject to any such Dispositions by Borrower and its Subsidiaries
shall not exceed in any fiscal year $750,000 for cash or cash-equivalents; and

(g) Dispositions permitted by Section 7.04;

provided, however, that any Disposition pursuant to this Section 7.05 shall be
for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests in any Subsidiary of Parent, except that,
so long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to Borrower and Guarantors,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) with respect to any particular fiscal year of Borrower or its Subsidiaries,
and if and for so long as Borrower or such Subsidiary shall not be a separately
taxable entity for federal or state income tax purposes, any and all cash
dividends or other such distributions made by Borrower or the applicable
Subsidiary to its members to the extent necessary to enable such members to pay
those federal or state income taxes of such members which are directly
attributable to Borrower’s or such Subsidiary’s income and gain;

(c) Parent, Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person;

(d) Borrower may declare and pay cash dividends to Parent (not more often than
once each fiscal quarter) on account of (1) income taxes required to be paid by
Parent on behalf of Borrower and (2) actual corporate overhead expenses of
Parent in an amount not to exceed $3,000,000 in the aggregate in any fiscal
year;

(e) Borrower may declare and pay dividends to Parent in an amount not to exceed
in the aggregate in any calendar year the cash interest due and payable in such
calendar year on Subordinated Debt permitted hereunder, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the entire net proceeds of such Subordinated Debt shall
have been contributed to Borrower as equity capital, (iii) the holders of the
Subordinated Debt are then entitled to receive cash payments of interest in
compliance with the subordination provisions and restrictions contained in the
instruments evidencing such Subordinated Debt and such cash interest (or
dividend) payments are then due and payable, and (iv) such dividend shall be
paid by Borrower to Parent no earlier than the date five Banking Days prior to
the date on which such cash interest payment in respect of the Subordinated Debt
is actually paid by Parent to the holders thereof;

(f) Parent may repurchase stock owned by employees, directors and consultants of
Parent pursuant to the terms of any employment, consulting or other stock
restriction agreements at such time as any such employee, director or consultant
terminates his or her affiliation with Parent, provided that no Default or Event
of Default shall exist either immediately prior to or after giving effect to
such repurchase, and provided further that the total amount paid in connection
therewith by Parent shall not exceed $500,000 (or its equivalent in another
currency) in any year, provided that no Default or Event of Default shall have
occurred and be continuing or would result therefrom;

 

62



--------------------------------------------------------------------------------

(g) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(h) Parent may repurchase its stock from its shareholders, and Borrower may make
dividends to Parent in amounts equal thereto, provided that (i) no Default or
Event of Default shall exist either immediately prior to or after giving effect
to each such repurchase and (ii) the total amount paid in connection with all
such repurchases made pursuant to this clause (h) shall not exceed $50,000,000
in the aggregate from and after the Closing Date.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent,
Borrower and their Subsidiaries on the date hereof or any business related or
incidental thereto.

7.08 Transactions with Affiliates. Except as provided in Sections 7.13 and 7.14,
enter into any transaction of any kind with any Affiliate of Parent or Borrower,
whether or not in the ordinary course of business, with consideration in an
amount in excess of $200,000 for each individual transaction and in excess of
$500,000 for all such transactions in the aggregate, other than on transactions
with Affiliates of Parent or Borrower fair and reasonable terms substantially as
favorable to Parent or Borrower or such Subsidiary as would be obtainable by
Parent or Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among Borrower and any
Guarantor or between and among Guarantors.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist any pledges or security interests on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(h) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10 Sale and Leaseback. Enter into any sale leaseback agreement covering any of
its fixed assets.

7.11 Margin Securities. Purchase or acquire (or enter into any contract to
purchase or acquire) any “margin security” as defined by any regulation of the
Board of Governors of the Federal Reserve as now in effect or as the same may
hereafter be in effect unless, prior to any such purchase or acquisition or
entering into any such contract, Agent shall have received an opinion of counsel
reasonably satisfactory to it to the effect that such purchase or acquisition
will not cause this Agreement to violate Regulation U or any other regulation of
the FRB then in effect. Nothing contained herein shall permit the acquisition of
a Restricted Investment.

7.12 Partnerships or Joint Ventures. Become or agree to become a general or
limited partner in any general or limited partnership or a joint venturer in any
joint venture, other than with respect to a general partnership or limited
partnership, all of whose interests are held by Borrower or a Subsidiary of
Borrower.

7.13 Business Locations; Name Change; Change in Fiscal Year. (i) Transfer its
principal place of business or chief executive office to a location outside the
State of Georgia, or reincorporate or otherwise change the state of its
organization without at least thirty (30) days advance notice to Agent, or
(ii) change its fiscal year.

7.14 Tax Consolidation. File or consent to the filing of any consolidated income
tax return with any Person other than a Subsidiary of Borrower permitted under
the terms of this Agreement.

7.15 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

63



--------------------------------------------------------------------------------

7.16 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (b) to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (c) in any other manner
that will result in any violation by any Person (including any Lender, Agent or
the L/C Issuer) of any Sanctions.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee or other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02 (except as provided
below), 6.03, 6.05, 6.10, 6.11, or 6.12 or Article VII; or any Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.01 or 6.02(a) or (b) and such failure continues for five (5) Business
Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or Event of Default occurs under any other
Loan Document; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Parent, Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the $5,000,000, or
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise); or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Parent, Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which Parent, Borrower or any Subsidiary is an Affected Party (as
defined in such Swap Contract);

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding.

 

64



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy.

(h) Judgments. There is entered against Parent, Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect.

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000;

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

(k) Change of Control. There occurs any Change of Control;

(l) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect; or

(m) Material Agreements. There occurs any default by Parent, Borrower or any
other Loan Party under any Material Agreement.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each of the Loan Parties;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

 

65



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.13 and 2.14, be applied by Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Loan Parties
pursuant to Sections 2.03 and 2.13; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent, the Lenders and the L/C Issuer, and neither Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

66



--------------------------------------------------------------------------------

(b) Collateral Agent. Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes Agent to act as Agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial,
advisory, underwriting or other business with any Loan Party or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to the Lenders or to provide notice to or
consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
Agent or any of its Affiliates in any capacity.

Neither Agent nor any of its Related Parties shall be liable for any action
taken or not taken by Agent under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to Agent by Borrower, a Lender or the L/C Issuer.

 

67



--------------------------------------------------------------------------------

Neither Agent nor any of its Related Parties have any duty or obligation to any
Lender or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

9.04 Reliance by Agent. Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, Agent
may presume that such condition is satisfactory to such Lender or the L/C Issuer
unless Agent shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objections.

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Agent.

(a) Notice. Agent may at any time resign as Agent upon thirty (30) days notice
to the Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment prior to the effective date of
the resignation of Agent gives (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to) on behalf of the Lenders and
the L/C Issuer, appoint a successor Agent meeting the qualifications set forth
above; provided that if Agent shall notify Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective.

(b) Defaulting Lender. If the Person serving as Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to Borrower and
such Person remove such Person as Agent and, in consultation with Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

68



--------------------------------------------------------------------------------

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (ii) except for
any indemnity payments or other amounts then owed to the retiring or removed
Agent, all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Agent (other than as provided in Section 3.01(g) and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Agent as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

(d) L/C Issuer. Any resignation by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by Borrower of a successor L/C
Issuer hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(ii) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Agent, a Lender or the L/C Issuer hereunder.

 

69



--------------------------------------------------------------------------------

9.09 Agent May File Proofs of Claim; Credit Bidding. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and Agent under Sections 2.03(h) and (i), 2.08, and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to the Lenders
and the L/C Issuer, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer to authorize Agent to
vote in respect of the claim of any Lender or the L/C Issuer or in any such
proceeding.

The Loan Parties, the Lenders and the L/C Issuer hereby irrevocably authorize
Agent, based upon the instruction of the Required Lenders, to (a) credit bid and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Section 363 of the
Bankruptcy Code or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) credit bid and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by (or with the consent or
at the direction of) Agent (whether by judicial action or otherwise) in
accordance with applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Lenders and the L/C Issuer shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and L/C Issuer whose Obligations are
credit bid shall be entitled to receive interests (ratably based upon the
proportion of their Obligations credit bid in relation to the aggregate amount
of Obligations so credit bid) in the asset or assets so purchased (or in the
Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Except as provided above and otherwise expressly
provided for herein or in the other Collateral Documents, Agent will not execute
and deliver a release of any Lien on any Collateral. Upon request by Agent or
Borrower at any time, the Lenders and the L/C Issuer will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 9.09.

9.10 Collateral and Guaranty Matters. Each of the Lenders and the L/C Issuer
irrevocably authorize Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon the Facility Termination Date, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 7.01(i); and

 

70



--------------------------------------------------------------------------------

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a) (iii) or (iv) with respect to which Borrower has
given assurances reasonably satisfactory to Agent that such items shall be
delivered promptly following the Effective Date;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

(e) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

 

71



--------------------------------------------------------------------------------

(g) release any Guarantor from the Guaranty or release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by
Agent in addition to the Lenders required above, affect the rights or duties of
Agent under this Agreement or any other Loan Document. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to Borrower or any other Loan Party, Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail address and Internet or intranet
websites) pursuant to procedures approved by Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified Agent
that it is incapable of receiving notices under such Article by electronic
communication. Agent, the L/C Issuer or Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Agent otherwise prescribes, (i) notices and other communications sent to
an electronic mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail address or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its electronic mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

72



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s, any Loan Party’s or Agent’s
transmission of Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of Borrower, Agent and the L/C Issuer may
change its address, facsimile number or telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to Borrower, Agent and the L/C Issuer. In addition, each
Lender agrees to notify Agent from time to time to ensure that Agent has on
record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one (1) individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Borrower or its securities for purposes of United States federal
or state securities laws.

(e) Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic Committed Loan Notices and Letter of Credit Applications)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with Agent may be recorded by Agent, and each of the parties
hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party

 

73



--------------------------------------------------------------------------------

under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party or any of Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Agent

 

74



--------------------------------------------------------------------------------

(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.04(b) shall survive the resignation of Agent and the L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided

 

75



--------------------------------------------------------------------------------

in subsection (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of Agent, the L/C Issuer and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Facility, or $1,000,000, in the case of any assignment in respect of the Term
Facility, unless each of Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment of any unfunded Delayed Draw Term
Commitment, Revolving Commitment, Delayed Draw Term Loan or Revolving Loan
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to Agent
within five (5) Business Days after having received notice thereof; and
provided, further, that Borrower’s consent shall not be required during the
primary syndication of the Facilities;

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any unfunded Term
Commitment or any Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

76



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer shall be required for any assignment in
respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500; provided, however, that Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(A) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Agent, the L/C Issuer or any Lender hereunder (and interest accrued
thereon) and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Agent, acting solely for this purpose as an agent of Borrower (and
such agency being solely for tax purposes), shall maintain at Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and Borrower Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

77



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person, a Defaulting Lender or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.16 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b) above, Bank
of America may, upon thirty (30) days’ notice to Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer,
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in

 

78



--------------------------------------------------------------------------------

Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (A) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(B) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder,
(viii) with the consent of Borrower or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Non-Public Information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of
Agent, unless (and only to the extent that) the Loan Parties or such Affiliate
is required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
Agent or any Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the

 

79



--------------------------------------------------------------------------------

fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of Borrower or any other Loan Party against any and all of
the obligations of Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured, secured or unsecured, or are owed to a branch,
office or Affiliate of such Lender or the L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Agent, the L/C
Issuer and the Lenders, and (b) the Defaulting Lender shall provide promptly to
Agent and Borrower a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify Borrower
and Agent promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original.
This Agreement, the other Loan Documents, and any separate letter agreements
with respect to fees payable to Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by Agent and when Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or other electronic
mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement. Without limiting the foregoing,
to the extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or electronic mail transmission shall be promptly followed
by such manually executed counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall

 

80



--------------------------------------------------------------------------------

endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by Agent or the L/C Issuer, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST AGENT, ANY LENDER, THE L/C ISSUER, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

 

81



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or Agent, as applicable, to identify each Loan Party in accordance with the Act.
Borrower and the Loan Parties agree to, promptly following a request by Agent or
any Lender, provide all such other documentation and information that Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.16 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) Borrower shall have paid to Agent the assignment fee (if any) specified in
Section 10.06(c);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 Reproduction of Documents. This Agreement and all other Loan Documents,
including, without limitation, (a) consents, waivers and modifications which may
hereafter be executed, (b) documents delivered on the Agreement Date, and
(c) financial statements, certificates and other information previously or
hereafter furnished, may be reproduced by the Lender by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and the Lender may destroy any original document so reproduced. Each
Loan Party agrees and stipulates that any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

82



--------------------------------------------------------------------------------

10.19 Headings. The Article and Section headings set forth herein are for
convenience only and are not part of the text hereof.

10.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by Agent and any Affiliate thereof and the
Lenders are arm’s-length commercial transactions between Borrower, each other
Loan Party and their respective Affiliates, on the one hand, and Agent and, as
applicable, its Affiliates and the Lenders and their Affiliates (collectively,
solely for purposes of this Section, the “Lenders”), on the other hand,
(ii) each of Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) Agent and its
Affiliates and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither Agent, any of its Affiliates nor any Lender has any obligation to
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) Agent and
its Affiliates and the Lenders may be engaged in a broad range of transactions
that involve interests that differ from those of Borrower, the other Loan
Parties and their respective Affiliates, and neither Agent, any of its nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and each other Loan Party hereby waives and
releases any claims that it may have against Agent, any of its Affiliates or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CBEYOND COMMUNICATIONS, LLC,

a Delaware limited liability company

By:  

/s/ J. Robert Fugate

Name:  

J. Robert Fugate

Its:   Executive Vice President and
Chief Financial Officer LOAN PARTIES:

CBEYOND, INC.,

a Delaware corporation

By:  

/s/ J. Robert Fugate

Name:   J. Robert Fugate Its:   Executive Vice President and
Chief Financial Officer

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, Lender and L/C Issuer By:  

/s/ Thomas M. Paulk

Name:   Thomas M. Paulk Title:   Senior Vice President

AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Existing Letters of Credit

 

Applicant

   Letter of
Credit
ID    Issue Date    Expiration
Date   

Beneficiary

   Outstanding
Amount  

CBEYOND COMMUNICATIONS, LLC

   68008740    10/7/2005    8/25/2012    SPRINT SPECTRUM L.P.    $ 850,000.00   

CBEYOND COMMUNICATIONS, LLC

   68015720    11/13/2006    6/30/2012    INTERSTATE NORTH OFF    $ 170,000.00
  

CBEYOND COMMUNICATIONS, LLC

   68020864    9/25/2007    1/1/2013    LAURELWOOD HOLDINGS,    $ 114,666.00   

CBEYOND COMMUNICATIONS, LLC

   68058126    4/11/2011    1/1/2013    LOUISVILLE GAS & ELE    $ 50,000.00   

CBEYOND COMMUNICATIONS, LLC

   68050264    5/17/2010    1/1/2013    ARIZONA CORPORATION    $ 110,000.00   

CBEYOND COMMUNICATIONS, LLC

   68050708    6/9/2010    1/1/2013    DELAWARE PUBLIC SERV    $ 50,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Lender’s Revolving Commitment      Percentage  

Bank of America, N.A.

   $ 75,000,000.00         100 % 

Lender

   Lender’s Delayed Draw Term
Commitment      Percentage  

Bank of America, N.A.

   $ 10,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE 5.06

Litigation

NONE



--------------------------------------------------------------------------------

SCHEDULE 5.09

Environmental Matters

NONE



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments

 

NAME

   STATE (DATE OF FORMATION)   FEIN

Cbeyond, Inc.

   Delaware (3/22/2000)   59-3636526

Cbeyond Communications, LLC

   Delaware (10/22/1999)   59-3608337

 

* The entity represented by FEIN 59-3636526 changed the name from “Cbeyond
Communications, Inc.” to “Cbeyond, Inc.” in June 2006.

All of the above entities have as their principal place of business the offices
located at 320 Interstate North Parkway; Atlanta, GA 30339.



--------------------------------------------------------------------------------

SCHEDULE 5.19

Leases1

Borrower has entered into operating leases as lessee with respect to the
following real properties:

Company Headquarters:

(1) 320 Interstate North Parkway; Atlanta, GA

- Suites 100, 200, 300, 400, 495, 500, 501, 550

(2) 340 Interstate North Parkway; Suites 100, 150, 155, 160, 440, 450, 460, 470;
Atlanta, GA

(3) 360 Interstate North Parkway; Suite 200, Atlanta, GA

Atlanta Branches & Data Centers:

(4) 360 Interstate North Parkway; Suite 600; Atlanta, GA

(5) 56 Marietta Street NW; Atlanta, GA

(6) 1140 Hammond Drive; Atlanta, GA

(7) 6620 Bay Circle, Norcross, GA (Bay Colony)

Dallas Branches & Data Centers:

(8) Heritage Square I, Suite 900; Dallas, TX

(9) Heritage Square I, Suite 230; Dallas, TX

(10) 1950 Stemmons Freeway; Dallas, TX

(11) 5601 Bridge Street, Suite 450, Ft Worth, TX

Denver Branches & Data Centers:

(12) 3131 S. Vaughn Way; Suite 400; Aurora (Cherry Creek), CO

(13) 1715 Ironhorse Dr, Longmont, CO

 

1 

Inclusion of certain operating leases on this schedule 5.19 shall not be deemed
an admission by Borrower that such leases are “material”.



--------------------------------------------------------------------------------

(14) 360 Inverness Drive, Englewood CO

Houston Branches:

(15) One Riverway; Suite 200; Houston, TX

Chicago Branches:

(16) 1520 Kensington Rd.; Suite 300; Oakbrook and Oakbrook Expansion; Chicago,
IL

Los Angeles Branches:

(17) 879 W. 190th Street; Suite 1200; Los Angeles, CA

(18) 2400 East Katella Ave, Anaheim, CA (Stadium Towers)

San Diego Branches:

(19) 6256 Greenwich Drive; Suite 400, 410 Governor Executive Centre; San Diego,
CA

Detroit Branches:

(20) 27555 Farmington Road; Suite 100 Citiplace Center; Farmington Hills, MI

Bay Area Branches:

(21) 2055 Laurelwood Road, Suite 200, Santa Clara, CA

(22) 2033 N. Main Street, Suite 500, Walnut Creek, CA

Miami Branches:

(23) 3601 SW 160th Avenue, Suite 400, Miramar, FL

(24) 1903 S. Congress Avenue, Suite 160, Boynton Beach, FL

Minneapolis Branches:

(25) 7900 78th Street West, Suite 350 & 8000 78th Street West, Edina, MN

Washington DC Branches:

(26) 11107 Sunset Hills Rd., Suite 100, Reston, VA

Seattle Branches:

(27) 3545 Factoria Blvd., Suite 200, Bellevue, WA

Boston Branch:

(28) 1 Burlington Woods Drive, Suite 310, Burlington, MA



--------------------------------------------------------------------------------

Cbeyond Leased Collos (former Aretta Collos):

(29) 55 Marietta Street NW, Atlanta, GA

(30) 4495 E Sahara Ave., Las Vegas, NV

(31) 835 Oak Creek Dr., Lombard, IL

(32) 1875 Old Alabama Road, Suite 840, Roswell, GA

Kentucky Branch (former MaximumASP DC):

(33) 2080 Nelson Miller Parkway, 1st Floor, Louisville, KY

(34) 1808 Swift Drive, Building C, Oak Brook, IL 60523

Borrower has entered into the following capital leases as lessee:

(35) Master Indefeasible Right of Use Agreement, dated as of March 31, 2012, by
and among Borrower and FiberLight, LLC

(36) Master Service Agreement for Dark Fiber Lease, dated as of September 4,
2007, by and among Borrower and Zayo Group, LLC, as successor in interest to AGL
Networks, LLC



--------------------------------------------------------------------------------

SCHEDULE 5.26

Labor Disputes; Acts of God

NONE



--------------------------------------------------------------------------------

SCHEDULE 7.01

Existing Liens

Certain office equipment (such as copiers) and furniture are leased.

Those capital leases set forth in items (35) and (36) of Schedule 5.19.



--------------------------------------------------------------------------------

SCHEDULE 7.03

Existing Indebtedness

Those capital leases set forth in items (35) and (36) of Schedule 5.19.



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office, Certain Addresses for Notice

If to AGENT or LENDER:

In the case of Committed Loan Notices for Delayed Draw Term Loans:

Bank of America, N.A.

600 Peachtree Street

13th Floor; MC: GA1-006-13-15

Atlanta, GA 30308

Attention: Pamela B West

Fax: 404-532-3726

Email: pamela.b.west@baml.com

In the case of all other notices:

Bank of America, N.A.

600 Peachtree Street

13th Floor; MC: GA1-006-13-15

Atlanta, GA 30308

Attention: Thomas M. Paulk

Fax: 404-607-6343

Email: thomas.m.paulk@baml.com

If to Borrower or any other Loan Party:

Cbeyond Communications, LLC

320 Interstate North Parkway

Atlanta, GA 30339

Attention: J. Robert Fugate, CFO, Kris Karr, Treasury

Fax: 678-424-2500

Email: Bob.Fugate@cbeyond.net, Kris.Karr@cbeyond.net